Citation Nr: 1706346	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for cervical spondylosis with referred pain to the left shoulder and C6 radiculitis.

3.  Entitlement to a rating in excess of 20 percent for partial thickness rotator cuff tear of the left shoulder with mild acromioclavicular joint arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982 and from January 2004 to February 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded these matters in May 2014.

In April 2013, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In the Introduction to the May 2014 remand, the Board noted that the issues of entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected left shoulder disability, and entitlement to an increased rating for posttraumatic stress disorder (PTSD) were raised by the record in a December 2012 VA clinical record; a February 2013 VA Form 9, Appeal to Board of Veterans' Appeals; and a February 2013 Privacy Release Form, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore referred those issues to the AOJ for appropriate action.  A review of the record reveals that, in November 2014, the Appeal Management Center Rating Board determined that the issues required immediate attention by the RO.  However, there is no indication that the RO has adjudicated the issues.

Therefore, the issues of entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected left shoulder disability, and entitlement to an increased rating for PTSD have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Increased Rating for Hearing Loss

The Veteran was most recently provided an examination as to his bilateral hearing loss in February 2013, over four years ago.  He has indicated that his hearing loss has worsened since that time.  In addition, a September 2013 private hearing test reflects possible worsening in the Veteran's puretone thresholds.  However, that test is inadequate for rating purposes because it does not include results for a controlled speech discrimination test using the Maryland CNC Test.  See 38 C.F.R. § 4.85 (2016).  In light of the Veteran's assertions and the September 2013 private hearing test, a new VA examination is required so that the current nature and severity of the Veteran's service-connected bilateral hearing loss may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, the Veteran indicated at the April 2013 Board hearing that he has hearing tests done every year at work.  Following the May 2014 Board remand, the AOJ made appropriate efforts to obtain those hearing tests.  However, it is possible that the Veteran has undergone further hearing testing through his employer since the AOJ last attempted to obtain those hearing tests.  Accordingly, on remand, the AOJ should make appropriate efforts to identify any outstanding, relevant private medical records, specifically to include any hearing tests provided through the Veteran's employer that are not already of record, and then obtain any records so identified.  See 38 C.F.R. § 3.159(c)(1).  The AOJ should also encourage the Veteran to submit any outstanding, relevant medical records in his possession, to include the hearing tests he has done through his employer.

Increased Ratings for Cervical Spine and Left Shoulder Disabilities

The Veteran was most recently provided VA examinations as to his service-connected cervical spine and left shoulder disabilities in February 2013.  The reports for those examinations include range-of-motion measurements for the Veteran's cervical spine and left shoulder, to include indications of where objective evidence of painful motion began.  However, the reports do not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the cervical spine and left shoulder.  

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In this case, the February 2013 examination reports do not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Furthermore, the Veteran reported to the February 2013 VA examiner that he has flare-ups in his service-connected cervical spine disability with movement and in his service-connected left shoulder disability with repetitive and overhead activities.  However, the examiner did not provide an opinion as to whether the Veteran would experience additional functional loss during flare-ups.

In view of the above, the February 2013 VA examinations for the Veteran's cervical spine and left shoulder are inadequate for rating purposes.  The Veteran must therefore be afforded new VA examinations as to the cervical spine and left shoulder that include all of the necessary information as set forth in 38 C.F.R. § 4.59 and that clarify whether the Veteran experiences or likely experiences additional functional loss during flare-ups.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment records from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records of any hearing tests provided through his employer.  All attempts to obtain any records identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

The Veteran is encouraged to submit directly to VA any outstanding, relevant medical records in his possession, to include records of any hearing tests provided through his employer.  Of note, the September 2013 private hearing test that the Veteran previously submitted is of record and need not be resubmitted.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC Test.  The examiner should report all reported manifestations related to the Veteran's service-connected bilateral hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine and left shoulder disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those disabilities.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the cervical spine and left shoulder.

The examiner should also determine whether the Veteran's right shoulder is undamaged.  If the right shoulder is undamaged, the examiner should also record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right shoulder.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

For the examination of the cervical spine, the examination results should be recorded using VA Form 21-0960M-13, May 2013, Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-13, May 2013.

For the examination of the left shoulder, the examination results should be recorded using VA Form 21-0960M-12, May 2013, Shoulder and Arm Conditions DBQ, or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-12, May 2013.

In recording the ranges of motion for the Veteran's cervical spine and left shoulder, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected cervical spine disability and/or left shoulder disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the cervical spine and/or left shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

c) The examiner should conduct neurological testing to assess the nature and severity of any objective neurologic abnormalities that may be associated with the Veteran's service-connected cervical spine disability.

d) The examiner should provide a description of the functional impact of the Veteran's service-connected cervical spine and left shoulder disabilities.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

